DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on July 6, 2022 is acknowledged.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on July 6, 2022. Claims 17-20 have been canceled. Claims 21-23 have been added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting device” in claims 1 and 13 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language “emitting” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, the claim limitation has been interpreted as light emitter in page 8, line 17 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2006/0170733 A1).
With regard to claim 1, Lee discloses a device, comprising: a substrate (Para. [0016]); a fluid ejector on the substrate (Para. [0016]); a chamber configured to hold a fluid (160); a feed channel fluidically coupled to the chamber (Fig. 3); a nozzle (120) fluidically coupled to the feed channel, the fluid ejector configured to eject the fluid from the chamber, through the feed channel, and out of the nozzle; a light emitting device (180a) on a first side of the nozzle, the light emitting device configured to transmit a light signal; and a light sensor (180b) positioned on a second side, opposite to the first side, of the nozzle, the light sensor configured to detect the light signal (Para. [0032-0033].
With regard to claim 2, the device of Lee discloses the invention as disclosed in the rejection of claim 1 above. Lee further discloses the light sensor (180b) is configured to transmit the light signal through fluid directly overlying the nozzle (Fig. 3).
With regard to claim 4, the device of Lee discloses the invention as disclosed in the rejection of claim 1 above. Lee further discloses control circuitry (180c) configured to determine whether the nozzle is in a blocked nozzle state based on the detected light signal (Para. [0032]).
With regard to claim 5, the device of Lee discloses the invention as disclosed in the rejection of claim 1 above. Lee further discloses the light sensor (180b) is positioned laterally to the nozzle, and is spaced from a sidewall of the nozzle by a distance (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and  9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo et al. (US 2018/0065371) in view of Kuriyama et al. (US 2002/0140756 A1).
With regard to claim 1, Cattaneo discloses a device, comprising: a substrate (8); a fluid ejector on the substrate (8); a chamber configured to hold a fluid (10); a feed channel fluidically coupled to the chamber (Fig. 2); a nozzle (6) fluidically coupled to the feed channel, the fluid ejector configured to eject the fluid from the chamber, through the feed channel, and out of the nozzle.
However, Cattaneo fails to disclose a light emitting device on a first side of the nozzle, the light emitting device configured to transmit a light signal; and a light sensor positioned on a second side, opposite to the first side, of the nozzle, the light sensor configured to detect the light signal.
Kuriyama teaches a fluid ejector device comprising a light emitting device (81) on a first side of the nozzle (Fig. 2), the light emitting device configured to transmit a light signal; and a light sensor (82) positioned on a second side, opposite to the first side, of the nozzle, the light sensor configured to detect the light signal (Para. [0047-0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cattaneo, by employing the photosensor (8) with  the light emitting device and photoreception device a downstream to the nozzle as taught by Kuriyama, for the benefit of monitoring ink discharge statuses of the nozzles (abstract).
With regard to claim 2, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Kuriyama further discloses the light sensor (82) is configured to transmit the light signal through fluid directly overlying the nozzle (Fig. 2).
With regard to claim 3, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Kuriyama further discloses a light shield (15b) directly overlying the light sensor, the light shield configured to block light signals in a surrounding environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cattaneo, by employing the light shield as taught by Kuriyama, for the benefit of blocking the light emitted from part of the carriage home sensor, so as to set the print head and the cap at positions relatively opposite to each other (Para. [0043]).
With regard to claim 4, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Kuriyama further discloses control circuitry (Fig. 5) configured to determine whether the nozzle is in a blocked nozzle state based on the detected light signal (Para. [0002]).
With regard to claim 5, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Kuriyama further discloses the light sensor (82) is positioned laterally to the nozzle, and is spaced from a sidewall of the nozzle by a distance (Fig. 2).
With regard to claim 6, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. However, they are silent to disclose the distance is between 10 and 50 micrometers.
It is noted by the Examiner that both inventions of Cattaneo and Kuriyama include scale of micrometers. So, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the device of Cattaneo in view of Kuriyama to position the light sensor to the nozzle in a distance between 10 and 50 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is distance between 10 and 50 micrometers which achieves the recognized result of optimizing signal receptions, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
With regard to claim 7, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Cattaneo further discloses a first structural layer (45) on the substrate (8), the chamber (10) being formed in the first structural layer (45); and a second structural layer (35) on the substrate, the nozzle (6) being formed on the second structural layer.
With regard to claim 9, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Cattaneo further discloses readout circuitry configured to read the detected light signal from the light sensor (Fig. 5).
With regard to claim 10, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Cattaneo further discloses the light sensor is a photodiode, the readout circuitry includes a first transistor and a second transistor, a source of the first transistor is electrically coupled to a cathode of the photodiode, and a gate of the second transistor is electrically coupled to the source of the first transistor and the cathode of the photodiode (Para. [0047-0049]).
With regard to claim 11, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Cattaneo further discloses the light sensor is a photodiode, the readout circuitry includes a transistor and an operational amplifier, a source of the transistor is electrically coupled to a cathode of the photodiode, and the operational amplifier is electrically coupled to the source of the transistor and the cathode of the photodiode (Para. [0047-0049 and 0088]).
With regard to claim 12, the device of Cattaneo as modified by Kuriyama discloses the invention as disclosed in the rejection of claim 1 above. Cattaneo further discloses the light sensor is a photodiode, the readout circuitry includes a transistor, an operational amplifier, and a counter, a source of the transistor is electrically coupled to a cathode of the photodiode, the operational amplifier is electrically coupled to the source of the transistor and the cathode of the photodiode, and the counter is electrically coupled to the operational amplifier (Para. [0047-0049 and 0088]).





Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 and 21-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752